                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

UNITED STATES OF AMERICA,                                                            PLAINTIFF
upon the relation and for the use of the
TENNESSEE VALLEY AUTHORITY

V.                                                    CIVIL ACTION NO. 3:18-CV-169-SA-RP

AN EASEMENT AND RIGHT-OF-WAY OVER
.24 ACRE OF LAND, MORE OR LESS,
IN TALLAHATCHIE COUNTY, MISSISSIPPI,
and UNKNOWN HEIRS OF ALLIE RINGO, et al.                                         DEFENDANTS

                                   ORDER OF POSSESSION

       Pursuant to Title 40 United States Code Section 3114-3118, which authorizes the Court “to

give the Government immediate possession of the [condemned] property,” United States v. Miller,

317 U.S. 369, 381, 63 S. Ct. 276, 87 L. Ed 336 (1943), it is hereby ORDERED that the Tennessee

Valley Authority, as agent of the United States of America, be put into immediate possession of

the property described in the Declaration of Taking filed in this action to the extent necessary to

permit the Tennessee Valley Authority to carry on any of its operations described in the pleadings

filed herein, and that the Defendant in such action surrender possession of said property to the

Tennessee Valley Authority accordingly.

       It is SO ORDERED, on this the 4th day of March, 2019.



                                                     /s/ Sharion Aycock
                                                     UNITED STATES DISTRICT JUDGE
